Title: To Thomas Jefferson from John Vaughan, 29 June 1822
From: Vaughan, John
To: Jefferson, Thomas


D Sir
Philad.
29 June 1822
On 24. I remd to M Dodge & Girards Bill for 960fr at 520 for which I paid him 184.61I recd from Mr Peyton a remittance of 19620which leaves a balle in your favor of11.59I advised that the letter for Dodge was mislaid$196:20It has since been found & goes tomorrow via Havre—In future it would be well to send a Duplicate of the Directions when one might accompany 1 & 2nd BillI remain with respect D Sir your friendJn Vaughan